Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 9/3/2021 response cancelled claim 27 and added claim 29.  Claims 2, 10-12, 14-16, 19-20, and 22-25 had been cancelled previously.
Limiting the claims to SDF-1α in the response filed 9/3/2021 and applicant’s arguments address all rejections of record.
Claims 1, 3-9, 13, 17-18, 21, 26, and 28-29 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa